ORDER
PER CURIAM:
On October 30, 1998, the panel issued its opinion in the above referenced appeal, affirming the Board of Veterans’ Appeals’ decision which denied service connection for post-traumatic stress disorder. On November 9, 1998, the appellant filed a motion for reconsideration or, in the alternative, for en banc consideration. The Court will construe the motion as a motion for an en banc decision.
The panel notes that in his dissent to the Court’s denial of his suggestion of en banc consideration, Judge Steinberg’s characterization of the appellant’s four-page May 6, 1996, letter as containing new information is inaccurate. In its February 1996 remand, the BVA ordered that the “veteran should be requested to provide additional details” and that “[wjith the additional information obtained,” then, but only then, the RO should prepare a summary and send it to the Environmental Support Group (ESG). R. at 292-*23593. However, as the Board in its decision and the Court in its opinion noted, no such “additional details” were provided. Indeed, the appellant said as much himself in the May 6, 1996, letter: “I have sent all of the information that you’ll [sic] asking for months ago.” R. at 320. In view of the absence of “additional details,” the dissent’s assertion of a failure by the Secretary to fulfill his duty under Stegall v. West, 11 Vet.App. 268 (1998), is without factual or legal foundation.
Upon consideration of the foregoing, the record on appeal, and the appellant’s motion for an en banc decision, and it not appearing that an en banc decision is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or maintain uniformity of the Court’s decisions, it is
ORDERED by the panel that the motion for reconsideration is denied. It is further
ORDERED that the motion for an en banc decision is denied.